Case: 21-60363     Document: 00516374146         Page: 1     Date Filed: 06/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 28, 2022
                                  No. 21-60363
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   Maria Jeannette Penaloza-Megana,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A087 770 503


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Maria Jeannette Penaloza-Megana, a native and citizen of Mexico,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from an order of the immigration judge (IJ) denying
   withholding of removal and relief under the Convention Against Torture


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60363      Document: 00516374146           Page: 2    Date Filed: 06/28/2022




                                     No. 21-60363


   (CAT). We review the BIA’s decision and will consider the IJ’s underlying
   decision only insofar as it influenced the BIA’s decision. See Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018).
          The IJ and the BIA determined that Penaloza-Megana’s proposed
   particular social group (PSG), which was based on family membership, was
   not cognizable; additionally, the agency determined that Penaloza-Megana
   had not established a nexus between her membership in a PSG and the harm
   she experienced in the past or her fear of future harm. Penaloza-Megana
   argues that a remand is warranted for a proper analysis of her proposed
   PSG because, in making their determinations, both the IJ and the BIA relied
   on a case that has since been overruled by the Attorney General (AG).
   See Matter of L-E-A-, 27 I & N Dec. 581 (A.G. 2019), vacated by Matter of L-
   E-A-, 28 I & N Dec. 304 (A.G. 2021).
          We need not resolve the cognizability of a PSG before addressing the
   dispositive nexus issue. See Vazquez-Guerra v. Garland, 7 F.4th 265, 268-69
   (5th Cir. 2021), cert. denied, 142 S. Ct. 1228 (2022); Martinez Manzanares
   v. Barr, 925 F.3d 222, 227 (5th Cir. 2019); see also Revencu v. Sessions, 895
   F.3d 396, 402 (5th Cir. 2018), as revised (Aug. 2, 2018). Penaloza-Megana
   has abandoned any challenge with respect to the dispositive nexus issue by
   failing to brief it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
   Therefore, a remand is not required for consideration of the cognizability of
   the proposed PSG.
          Further, a remand is not warranted due to the BIA’s reliance on the
   now-vacated decision in Matter of A-B-, 27 I & N Dec. 316, 340 (A.G. 2018),
   vacated by Matter of A-B-, 28 I. & N. Dec. 307 (A.G. 2021). The BIA cited
   that case merely to signal that, given its determination as to the dispositive
   nexus issue, it was unnecessary to address other elements of her claim.




                                          2
Case: 21-60363     Document: 00516374146          Page: 3   Date Filed: 06/28/2022




                                   No. 21-60363


          Penaloza-Megana’s remaining attack on the agency’s denial of her
   claim for withholding of removal concerns the agency’s treatment of the
   testimony of her expert witness; she contends that the IJ and the BIA erred
   by reaching a determination contrary to the expert’s opinion without a proper
   analysis. However, the expert’s testimony had no bearing on the dispositive
   nexus issue; it was relevant only to the unrelated question whether the
   Mexican government would be unable or unwilling to control Penaloza-
   Megana’s persecutors. Accordingly, we need not consider the issue. See INS
   v. Bagamasbad, 429 U.S. 24, 25 (1976).
          Finally, Penaloza-Megana has not briefed and thus has abandoned any
   challenge to the denial of her claim for protection under the CAT. See
   Soadjede, 324 F.3d at 833.
          The petition for review is DENIED.




                                         3